United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3511
                        ___________________________

                                   Lee Woolverton

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                   City of Wardell; Casey Redden; Chris Rudd

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                   ____________

                          Submitted: September 22, 2021
                             Filed: November 4, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Following an adverse jury verdict on his § 1983 excessive-force claims against
City of Wardell, Missouri, police officers Casey Redden and Chris Rudd, Lee
Woolverton appeals the district court’s1 order denying his motion for a new trial on
multiple grounds. On appeal, most of Woolverton’s new trial arguments involve the
allegedly erroneous admission or exclusion of evidence and testimony. “An allegedly
erroneous evidentiary ruling does not warrant a new trial unless the evidence was so
prejudicial that a new trial would likely produce a different result.” Burris v. Gulf
Underwriters Ins. Co., 787 F.3d 875, 880 (8th Cir. 2015) (quotation omitted). The
other issue allegedly requiring a new trial is that the district court erred in not taking
judicial notice of and instructing the jury on Missouri self-defense law. For an
alleged instruction error, our standard of review is abuse of discretion, “with the key
question being whether a new trial is necessary to prevent a miscarriage of justice.”
Id. at 878 (quotation omitted). After careful review of the record, we conclude none
of Woolverton’s evidentiary or instruction challenges satisfies these stringent
standards of review.

       Woolverton also argues the district court erred in dismissing prior to trial his
§ 1983 failure-to-train-or-supervise claims against the City of Wardell. See Monell
v. Dept. of Soc. Servs. of the City of New York, 436 U.S. 658 (1978). The jury found
the individual defendants, Officers Redden and Rudd, not liable. “This circuit has
consistently recognized a general rule that, in order for municipal liability to attach,
individual liability first must be found on an underlying substantive claim.” Johnson
v. City of Ferguson, 926 F.3d 504, 507 (8th Cir. 2019) (en banc) (quotation omitted).
Accordingly, there is no basis for reversing the district court’s pre-trial dismissal of
Woolverton’s Monell claims.

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________



      1
       The Honorable Abbie Crites-Leoni, United States Magistrate Judge for the
Eastern District of Missouri.

                                           -2-